DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 9-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over STEINHAUSER (US 20180204557 A1) in view of WALLACE et al. (US 20120024132 A1) and YAMADA (US 20130247747 A1).
Regarding claims 1 and 15, STEINHAUSER discloses an electronic cymbal (Fig. 5) and a method of making the electronic cymbal, the electronic cymbal comprising: a disk-shaped frame (510); a frame bell part (512) which is configured at a center of the frame in a top view (Fig. 5A); 5a bell part sensor (520) which is attached onto the frame bell part in a circumferential direction and detects a hit on the frame bell part (para. 0023, 0030, 0032), the bell part sensor comprises a first part and a second part (520a/520b in Fig. 5A); and a cover (300 in Fig. 3A) which covers the frame and the bell part sensor and has a surface formed as a hit surface (para. 0023, 0027); wherein the first part (520a) and the second part (520b) of the bell part sensor are separated (Fig. 5A).  
	STEINHAUSER does not mention explicitly: wherein the first part and the second part of the bell part sensor are separated with a separation in at least a radial direction of the frame bell part, and the separation is arc-shaped.
	WALLACE discloses a bell part sensor (412) for a bell part of an electronic cymbal (Fig. 20; para. 0163), in one embodiment, wherein the bell part sensor (444 in Fig. 23) comprises a first part (440) and a second part (442); wherein the first part and the second part of the bell part sensor are separated with a separation in at least a radial direction of the frame bell part (Fig. 23; para. 0167).  
	Since STEINHAUSER teaches the general condition of a separated bell sensor (para. 0032), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of STEINHAUSER to arrive the claimed invention by providing a separated bell sensor as taught by WALLACE, as a design variation of the separated bell sensor, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. Doing so would allow to produce a composite sensor component that will adequately cover the bell portion of the frame so as to adequately receive signals from a user striking the cover's bell (STEINHAUSER, para. 0032).
	The combination of STEINHAUSER and WALLACE is silent on: wherein the separation is arc-shaped.
	YAMADA discloses a sensor (412) for an electronic cymbal (e.g., HH, CY1, CY2, Fig. 1), comprising: a disk-shaped frame (11); a first part (PS) and a second part (SS2), wherein said first part and said second part are separated with a separation in at least a radial direction of the frame, and the separation is arc-shaped (Fig. 2; para. 0029-0030).
Since STEINHAUSER and WALLACE teach the general condition of a separated bell sensor (STEINHAUSER, para. 0032; WALLACE, para. 0167: “interdigitation pattern sensor 444 comprising a group of capacitive touch sensors arranged in an interdigitation pattern”), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of STEINHAUSER and WALLACE to arrive the claimed invention by rearranging the first part and the second part of the bell part sensor such that they are separated with a separation in at least a radial direction of the frame and the separation is arc-shaped, as taught by YAMADA. It is deemed that the modification involves merely a minor rearrangement of the shape of said first part and said second part to change the zigzag-shaped separation into arc-shaped, which is considered to be an obvious matter of engineering design choice. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. 
	Regarding claims 2 and 19, STEINHAUSER discloses: wherein the frame bell part is configured such that at least a portion provided with the bell part sensor is formed in a conical shape (Fig. 5B).  
	Regarding claim 3, STEINHAUSER discloses: wherein a connection part (e.g., the edges of both sensor portions 520a,520b that overlap or abut one another) connecting 15adjacent parts of the bell part sensor to each other is configured in the bell part sensor (para. 0032). 
	Regarding claims 4-6, STEINHAUSER discloses: wherein a cover bell part (310) is configured at a position corresponding to the frame bell part in the cover (Fig. 3A), 20a pressing part (e.g., 712 in Fig. 7A, 7B) having a projection shape is configured at a position facing the bell part sensor on a rear surface of the cover bell part (para. 0037); wherein -37-101067usfa surface of the cover bell part is formed in a hemispherical shape which is convex upward, and a facing surface facing the bell part sensor in the pressing part is formed to match a shape of the frame bell part at a position where the bell part sensor is provided (Fig. 7B); wherein a gap is formed between the pressing part of the cover and the bell part sensor (Fig. 7B)
	Regarding claim 7, STEINHAUSER does not mention explicitly: wherein an upper limit of the gap is set to 0.8 10mm. 
	However, the feature in question is considered to be an optimization of an upper limit of said gap taught by STEINHAUSER. Since STEINHAUSER teaches the general condition of a space or gap formed between the pressing part of the cover and the bell part sensor (para. 0037), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of STEINHAUSER to arrive the claimed invention by properly selecting the upper limit of said gap, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 9, STEINHAUSER does not but WALLACE discloses: wherein the first part of the bell part sensor is an inner circumferential sensor (442) forming an inner circumferential side of the bell part sensor, and the second part of the bell part sensor is an outer circumferential sensor (440) forming an outer 20circumferential side of the bell part sensor, and the inner circumferential sensor and the outer circumferential sensor are separated in a radial direction of the bell part sensor (Fig. 23).  As such, the combination of STEINHAUSER and WALLACE renders the claimed invention obvious.
	Regarding claim 10, the combination of STEINHAUSER and WALLACE renders the claimed invention obvious (see discussion for claim 3 above).
Regarding claim 11, the combination of STEINHAUSER and WALLACE does not mention explicitly: wherein the connection part is provided at both ends in circumferential directions of the inner circumferential sensor and the outer circumferential sensor and a substantially middle position in the circumferential directions of the inner circumferential sensor and the outer circumferential sensor.  
However, the feature in question is considered to be a mere design variation of arranging the relative position of the separated bell sensor. Since STEINHAUSER teaches the general condition of positioning the separated bell sensor, including overlapping/abutting the edges of the sensor portions 520a/520b (para. 0032), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of STEINHAUSER/WALLACE to arrive the claimed invention by, for example, overlapping the adjacent edges of the inner circumferential sensor and the outer circumferential sensor along circumferential direction. Such a modification is deemed to be a matter of obvious engineering design choice, since Applicant’s claims do not specify any functional relationship or physical interconnection of the claimed the connection part with other elements of the claimed combination which would result in an improvement of the claimed apparatus. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 16-18, the combination of STEINHAUSER and WALLACE renders the claimed invention obvious (see discussion for claims 9-11 above).
4.	Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over STEINHAUSER in view of WALLACE et al. and YAMADA as applied to claim 4 above further in view of Yoshino (US 7473834 B2).
	Regarding claim 8, STEINHAUSER does not mention explicitly: wherein an engagement part is configured on an inner circumferential side of the cover bell part, and an inner circumferential side of the frame is hooked on the engagement part to engage the 15cover with the frame.  
	Yoshino discloses an electronic cymbal (Fig. 1) comprising a disk-shaped frame (101), a  and a cover (103) which covers the frame and a sensor (e.g., 160 in Fig. 5) and has a surface formed as a hit surface (col. 19, lines 1-10); wherein an engagement part is configured on an circumferential side of the cover, and an circumferential side of the frame (e.g., the peripheral section 101e) is hooked on the engagement part to engage the 15cover with the frame (Fig. 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yoshino’s teaching of engagement mechanism into the invention of STEINHAUSER and apply it to couple an inner circumferential side of the frame with an circumferential side of the cover, as an intended use of the Yoshino engagement mechanism. Doing so would make it possible to reproduce the sensation of the deformation due to striking an acoustic cymbal. The absorption of the impact by the edge of an acoustic cymbal can also be reproduced (col. 16, lines 4-11).
	Regarding claim 12, STEINHAUSER does not but Yoshino teaches: wherein a recess having a U shape in a cross-sectional view is formed at a position on an inner circumferential side of the pressing part in the cover bell part (Fig. 5).  As such, the combination of STEINHAUSER/WALLACE/YAMADA/Yoshino renders the claimed invention obvious.
	Regarding claims 13 and 14, STEINHAUSER teaches: wherein an outer circumferential side of the frame which is more outside than the frame bell part is a frame bow part (the bow part of the frame 510 covered by 320), and the frame bow part comprises a main body that gently inclines downward from an outer edge of the frame bell part toward the outer circumferential side of the frame (Fig. 3A and Fig. 5).
	STEINHAUSER does not but Yoshino teaches: a bent part that is 20bent downward from an outer edge of the main body, and an outer circumferential part that protrudes from a lower end side of the bent part toward the outer circumferential side of the frame, and is formed in a disk shape (Fig. 5); and an edge sensor (160), wherein a space is configured by an upper surface of the outer circumferential part of the frame bow part and the cover, and 5the edge sensor is attached on the upper surface of the outer circumferential part of the frame bow part and accommodated in the space (Fig. 5).  
As such, the combination of STEINHAUSER/WALLACE/YAMADA/Yoshino renders the claimed invention obvious.

Response to Arguments
5.	Applicant's arguments received 07/11/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-4 as set forth above in this Office action.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837